DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 5 and 19.
Pending: 1-27.
IDS
Applicant’s IDS(s) submitted on 08/16/2019, 02/15/2021 and 08/25/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over ALVAREZ (US 20170068885 A1) in view of SAXENA (US 20150278682 A1).

Re: Independent Claim , ALVAREZ discloses a method (ALVAREZ ¶¶ [0006], [0096] and claims 1-5 and 9), comprising:
receiving an output from a first plurality of memory elements representing a plurality of synaptic weights of a neural network (e.g.  data from ALVAREZ Figs. 3, 4A: Synaptic/Leak weight storage and ¶¶ );
comparing the output to a known correct output (ALVAREZ Fig. 1 comparator 120 and ¶ [0031] disclose comparing synaptic event input values to the output of the threshold unit 200, a known value);
generating a random number with a tuned bias via a second plurality of memory elements (e.g. ALVAREZ Figs. 1-4A and ¶ [0035] discloses generating random values from LFSR, a unit comprising of plural memory elements); and
ALVAREZ is silent regarding:

SAXENA discloses:
updating the plurality of synaptic weights based on the random number and a difference between the output and the known correct output (e.g. SAXENA Figs. 4-9A,B and at least ¶¶ [0066], [0081],[00898]-[0091], [0095] disclose updating weights responsive to deviation from threshold).
ALVAREZ and SAXENA disclose memory storage systems incorporating synapse circuits and associated methods. SZXENA discloses neuron synapse weight. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the synapse weight update teachings of SAXENA to the memory storage devices taught by ALVAREZ for the purpose of providing a synapse type memory for use in neural computing environment (see e.g., SAXENA ¶¶ [0122]-[0124]).


Re: Claim 2, ALVAREZ and SAXENA discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein updating the plurality of synaptic weights comprises programming the first plurality of memory elements to store the updated plurality of synaptic weights (e.g. SAXENA Figs. 7A,B and at least ¶¶ [0080]-[0081]).

Re: Claim 3, ALVAREZ and SAXENA discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein generating the random number comprises:
(ALVAREZ Fig. 1 ).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
CHENG (EP 3343462 A1) discloses a neuromorphic processing apparatus that has multiple neurons, an interconnection network, and a spike controller (910). The interconnection network communicatively couples a subset of the neurons. The spike controller stochastically generates a trigger signal to cause a selected neuron to perform a thresholding operation to determine whether to issue a spike signal. The determination is made whether a membrane potential is higher than a threshold. The spike signal comprises a spike packet transferred to fan-out connections with other neurons along with a neuron identifier of the selected neuron.

Allowable Subject Matter
Claims 5-27 are allowed. 

Re: Independent Claim 5 (and its dependent claim(s) 6-18), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a controller coupled to the first and the second pluralities of memory elements, wherein the controller is configured to:
representing a plurality of synaptic weights of a neural network, to a known correct output;
cause the second plurality of memory elements to generate a random number with a tuned bias based on a difference between the output of the first plurality of memory elements and the known correct output; and
program the first plurality of memory elements to store an updated plurality of synaptic weights based on the random number.

Re: Independent Claim 19 (and its dependent claim(s) 20-27), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a controller coupled to the first and the second pluralities of memory elements, wherein the controller is configured to:
compare an output of the first plurality of memory elements, representing a plurality of synaptic weights of a neural network, to a known correct output; and
cause the second plurality of memory elements to generate a random number with a tuned bias based on a difference between the output of the first plurality of memory elements and the known correct output; and
a weight update circuit coupled to the first and the second pluralities of memory elements, wherein the weight update circuit is configured to:


Claim(s) 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 4, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein generating the random number with the tuned bias comprises defining the quantity based on the difference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov